PER CURIAM.
We have for review by petition for writ of certiorari Order No. 11110 of the Public Service Commission, apparently erroneously dated December 14, 1974, granting the application of AAA Moving and Storage Company (applicant) to transport household goods in common carriage between all points in Florida’ with motor vehicle equipment domiciled at Oldsmar, Florida.
At the time of application, applicant held authority as a household goods carrier within Tampa and St. Petersburg and their suburbs, and requested that this authority be cancelled should the authority sought be granted. The application was opposed by all 10 petitioners herein, several of which have statewide household goods authority with domicile points in nearby Tampa, St. Petersburg and Clearwater.
Following hearing, the examiner recommended that the application be granted. The Commission thereafter denied the application in Order No. 10571, but on reconsideration granted the application in Order No. 11110, the Order sought to be reviewed, finding the applicant qualified financially, by equipment and by experience to provide the proposed service, and further finding public convenience and necessity and no adverse effect upon transportation facilities and transportation as a whole in the territory.
We make note that the application in this case was made and processed at a time and under circumstances and pursuant to then existing rules and approved procedures, although later modified, which entitled applicant to a decision on the merits of its application. Under these conditions no unfairness or unjustness appears in the record.
Our careful consideration of the petition, record, briefs and oral argument of counsel sustains the view that the findings of the Commission are supported by competent, substantial evidence and, in entering its Order, the Commission met the essential requirements of law.
Accordingly, the petition for writ of cer-tiorari is denied.
It is so ordered.
. ADKINS, C. J., and ERVIN, BOYD, McCAIN and OVERTON, JJ., concur.